Status of Claims

Claims 22-35 are pending.  

Reasons for Allowance.

The following is an examiner’s statement of reasons for allowance:

Claims 22-35 are novel and unobvious over the prior art of record or any combination thereof for the reasons set forth during prosecution of the parent application, 12/851532, now US Patent 10,208335.  

Kao et al. (US 2006/0024690)  teach a method of improved proximity assay data analysis which can be used in a variety of assays, including protein and cellular essays. DNA is addressed as an example of what is broadly addressed as “polynucleotide sample” (see claim 1).  Kao encompasses use of any oligonucleotide probes (claim 1, paragraphs [0200], [0375], [0376], [0679]). The probes may be a first and second oligonucleotide that bind selectively to adjacent, contiguous regions of target DNA and that can be ligated covalently by a ligase enzyme or by chemical means. A detection probe can comprise a fluorescent dye, such as rhodamine green, 5-carboxyrhodamine, 6-carboxyrhodamine, etc. Paragraphs [615]- [616]. The assay samples are with target molecule and at least one set of reference samples (para [0200], [0357], [0611], [0666]). 
The instant invention is different from Kao’s negative control process in which detection probes are not present in the relevant sample wells. By contrast, the instant invention conducts a proximity binding assay that includes, inter alia, "combining the first biorecognition probe and the second biorecognition probe with at least one negative control sample in at least one third sample region, a negative control sample being a sample in which the target molecule of the at least one test sample is absent." (Emphasis added). This is clearly different from Kao's negative control process in which detection probes are not present in the relevant sample wells. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb